UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6382



ALANI OLUSEGUN ARAWOLE,

                                               Plaintiff - Appellant,

          versus


SAM GAYE, Special Agent; JEFFERY TIBURIZI,
Special Agent; JOHN JACKSON, Special Agent;
ERNEST DONOVEN, Special Agent; MR. BASS,
Special Agent G/S; SPECIAL AGENT FITZPATRICK;
O. HANLON, Special Agent; SPECIAL AGENT
SEWELL, T.F.O.; DETECTIVE WATFORD,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
02-167-PJM)


Submitted:   August 27, 2002             Decided:   September 23, 2002


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alani Olusegun Arawole, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alani Olusegun Arawole appeals the district court’s order

denying relief in this action filed under Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).   We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court.   Arawole v. Gaye, No. CA-02-167-PJM (D. Md. filed

Feb. 5, 2002; entered Feb. 7, 2002). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2